FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                      UNITED STATES COURT OF APPEALS October 1, 2008
                                                               Elisabeth A. Shumaker
                               TENTH CIRCUIT                       Clerk of Court



 FREDRICK ABRAM,

              Petitioner–Appellant,
                                                       No. 08-1119
 v.
                                               (D.C. No. 08-CV-00169-ZLW)
                                                         (D. Colo.)
 KEVIN MILYARD; JOHN W.
 SUTHERS,

              Respondents–Appellees.


                        ORDER DENYING CERTIFICATE
                            OF APPEALABILITY


Before LUCERO, TYMKOVICH, and HOLMES, Circuit Judges.


      Fredrick Abram, a state prisoner proceeding pro se, requests a certificate of

appealability (“COA”) to appeal the district court’s denial of his 28 U.S.C. § 2254

petition for habeas relief. Because reasonable jurists would not find it debatable

whether the district court erred in its procedural ruling, we deny a COA and

dismiss the appeal.

                                         I

      On January 10, 2008, pursuant to 28 U.S.C. § 1915, Abram filed a motion

for leave to proceed in forma pauperis (“IFP”) before the district court. On

January 28, Abram filed his petition for a writ of habeas corpus under § 2254. On
the same day, the district court denied Abram’s motion to proceed IFP and

ordered that Abram pay the $5.00 filing fee within 30 days or his petition would

be dismissed. On February 4, Abram filed a response to the district court’s

January 28 order. In the response, Abram claimed he lacked sufficient funds to

pay the $5.00 filing fee and moved the court to reconsider its decision denying

him leave to proceed IFP. The response stated that a copy of his inmate trust

fund account statement was attached, but no such attachment was included in the

filing. Abram later filed a copy of his account statement on February 14.

      On March 7, the district court denied the motion to reconsider and

dismissed Abram’s petition without prejudice for failure to pay the filing fee.

The district court concluded, based on its review of Abram’s account statement,

that Abram had sufficient resources to pay the required filing fee. In particular,

the district court found that Abram had a balance of $71.03 when he filed his

petition, that he had a balance of $6.12 on February 11, and that a total of $55.37

had been deposited into his account between February 4 and February 6.

Accordingly, the court found no reason Abram could not have paid the filing fee

within 30 days of the January 28 order.

      On March 20, Abram filed a “motion to have civil action number 08-cv-

00169 BNB re-instated,” which the district court construed as a timely motion to

reconsider. Abram conceded he had $6.12 in his inmate account on February 11,




                                          -2-
but he argued that it was immediately removed to cover hygiene items. On April

3, the district court denied the motion to reconsider its March 7 dismissal.

      On April 4, Abram filed a notice of appeal, a motion for a COA, and a

motion to proceed IFP on appeal. On April 8, the district court denied a COA,

and on April 29, the court denied Abram’s motion to proceed IFP on appeal,

certifying that the appeal was not taken in good faith. See § 1915(a)(3). Abram

now seeks a COA in this court so that he may appeal the district court’s dismissal

of his § 2254 habeas petition. He also moves for leave to proceed IFP.

                                         II

      A COA will issue “only if the applicant has made a substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). “‘This standard

requires an applicant to show that reasonable jurists could debate whether (or, for

that matter, agree that) the petition should have been resolved in a different

manner or that the issues presented were adequate to deserve encouragement to

proceed further.’” Yang v. Archuleta, 525 F.3d 925, 928 (10th Cir. 2008)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)). When a district court

dismisses a state prisoner’s § 2254 habeas petition on procedural grounds without

reaching the merits of the prisoner’s constitutional claims, we will only grant a

COA if two conditions are met. First, the petitioner must show that jurists of

reason would find it debatable whether the petition states a valid claim of the

denial of a constitutional right. Slack, 529 U.S. at 484. Second, the petitioner

                                        -3-
must demonstrate that reasonable jurists would find it debatable whether the

district court was correct in its procedural ruling. Id. “Where a plain procedural

bar is present and the district court is correct to invoke it to dispose of the case, a

reasonable jurist could not conclude either that the district court erred in

dismissing the petition or that the petitioner should be allowed to proceed

further.” Id.; Laurson v. Leyba, 507 F.3d 1230, 1232 (10th Cir. 2007). In such a

circumstance, no appeal is warranted. Slack, 529 U.S. at 484.

      Abram cannot meet his burden as to the second requirement. See id. at 485

(“Each component of the § 2253(c) showing is part of a threshold inquiry, and a

court may find that it can dispose of the application in a fair and prompt manner

if it proceeds first to resolve the issue whose answer is more apparent from the

record and arguments.”). Before this court, Abram reiterates the argument he

made before the district court that he lacked sufficient funds to pay the required

filing fee. Moreover, he contends that the district court deliberately

misrepresented the contents of his inmate trust fund account statement. In

particular, he argues that although his account statement reflects the various

balances identified by the district court in its March 7 order, in reality his

available balances demonstrate he lacked sufficient funds to pay the filing fee.

      It appears the district court misread Abram’s account statement. As Abram

points out, the account statement reflects both a “balance” and an “available

balance,” which appears to reflect the actual amount of money subject to

                                          -4-
withdrawal. The district court’s erroneous reading of the account statement,

however, does not change the fact that Abram had sufficient resources to pay the

$5.00 filing fee. On February 6, after Abram had notice that his motion to

proceed IFP had been denied, Abram had more than a $5.00 available in his trust

account. The reasons for Abram’s spending do not change the fact that he had

sufficient resources to pay the required filing fee. See Cosby v. Meadors, 351
F.3d 1324, 1327 (10th Cir. 2003). Therefore, jurists of reason would not find it

debatable whether the district court erred in dismissing Abram’s petition for

failure to pay the required fee.

                                        III

      For the foregoing reasons, we DENY a COA and DISMISS the appeal. We

GRANT Abram’s motion to supplement the record. Because we agree with the

district court that this appeal is not taken in good faith, we DENY Abram’s

motion to proceed IFP on appeal. See 28 U.S.C. § 1915(a)(3).


                                      ENTERED FOR THE COURT



                                      Carlos F. Lucero
                                      Circuit Judge




                                       -5-